ON PETITION FOR REHEARING *Page 166 
The writ of certiorari was denied because the petition was not sufficient to show the existence of sufficient facts to invoke the exercise of the desired jurisdiction of this Court.
It was contended in the Circuit Court on appeal from County Judge's Court that the affidavit under which defendant, petitioner here, was convicted was insufficient to charge any offense against the laws of Florida.
The appeal was dismissed by the Circuit Court because as is stated in the order, "And it appearing to the Court that no sufficient transcript of the record of the proceedings in said cause has been filed in the Appellate Court," etc.
Section 6159 R.G.S., 8473 C.G.L., prescribes the necessary procedure to obtain in appeals from County Judge's Courts to the Circuit Courts, as follows:
"The judge of the court from which an appeal is taken shall make especial return of the proceedings had before him, and shall cause it, with the bond aforesaid and also the affidavit, warrant and return and all other papers pertaining to the trial, to be filed in the said circuit court on or before the first day of its next term, and the complainant and the witnesses may also be required by him to enter into bond to appear before the said circuit court at the time aforesaid and to abide by its order therein." *Page 167 
The record was not sufficient to show compliance with the provisions of this section. The affidavit filed in the County Judge's Court was sufficient to charge a criminal offense under the provisions of Sections 24 and 70, Chapter 13644, Acts of 1929.
Therefore, rehearing is denied.
So ordered.
WHITFIELD, C.J, and TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.